Title: Jean-Baptiste Le Roy to the American Commissioners, 16 July 1778
From: Le Roy, Jean-Baptiste
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


16 Juillet 1778
  Messieurs Les Députés du Congrès sont instamment pries de tirer d’inquiétude un Pere et une Mere qui sont dans les plus vives allarmes sur leur fils, dont ils n’ont, depuis très longtems, aucunes nouvelles. Ce jeune homme qui est fils unique est capitaine d’artillerie au service des Etats unis. Il s’appelle Ganot. Son Père est Lieutenant Colonel d’artillerie au service de France. On desire beaucoup que Messieurs les députés fassent passer cette note dans l’armée en amérique pour que les Parens ayent des nouvelles de ce jeune homme.
Le Roy
M. Ganot capitaine d’artillerie au service des Etats unis de l’Amérique Septentrionale.
